DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-9, 11, 13-14, 16-20, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, of US Patent 11,128,341 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11, 13-14, 16-20, of the instant application merely broadens the scope of the claims 1-15, of US Patent 11,128,341 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/444,988
US Patent 11,128,341 B2
Claim 1. A method of wireless communication, comprising: switching a coverage mode, at a user equipment (UE) in idle mode, between a coverage enhancement (CE) mode and a non-CE mode; and transmitting a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched.














2. The method of claim 1, wherein the transmitting the mode indicator includes: establishing a new radio resource control (RRC) connection; and transmitting a dummy non-access stratum (NAS) message, wherein the dummy NAS message represents the mode indicator.

3. The method of claim 1, wherein the transmitting the mode indicator includes: transmitting a radio resource control (RRC) message to a serving base station, wherein the RRC message includes the mode indicator for a mobility management entity (MME).

4. The method of claim 1, further including performing, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements.

5. The method of claim 1, further comprising receiving a page at the UE in accordance with the coverage mode identified by the mode indicator.


6. The method of claim 1, wherein the coverage mode is switched from the non-CE mode to the CE mode.

7. A method of wireless communication, comprising: monitoring, by a user equipment (UE), for a page according to one coverage mode of a plurality of candidate coverage modes accessible to the UE; and initiating communication in response to detecting the page.











8. The method of claim 7, further including: selecting one or more additional coverage modes of the plurality of candidate coverage modes for the monitoring, wherein the monitoring includes: monitoring for the page according to the one coverage mode and the one or more additional coverage modes.
9. The method of claim 8, further including: determining an expectation of performance in each of the plurality of candidate coverage modes, wherein the expectation of performance is based on one or more of: channel condition, power consumption, UE capability, wherein selection of the one coverage mode and the selecting the one or more additional coverage modes is based on the expectation of performance.

8+11+13. The method of claim 11, wherein the at least one priority condition includes at least one of a data rate, a bandwidth, and/or a coverage, and wherein: a first coverage mode with a higher data rate is prioritized over a second coverage mode with a lower data rate, a first coverage mode with a greater bandwidth is prioritized over a second coverage mode with a lower bandwidth, and a first coverage mode with a higher quality coverage is prioritized over a second coverage mode with a lower quality coverage.

14. The method of claim 11, wherein each of the pages includes paging parameters for both a coverage extension (CE) mode and a non-CE mode.

16. An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: switch, at a user equipment (UE) in an idle mode, between a coverage enhancement (CE) mode and a non-CE mode; and initiate transmission of a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched.













17. The apparatus of claim 16, wherein transmitting the mode indicator includes: establishing a new radio resource control (RRC) connection; and transmitting a dummy non-access stratum (NAS) message, wherein the dummy NAS message represents the mode indicator.

18. The apparatus of claim 16, wherein transmitting the mode indicator includes: transmitting a radio resource control (RRC) message to a serving base station, wherein the RRC message includes the mode indicator for a mobility management entity (MME).

19. The apparatus of claim 16, wherein the at least one processor is further configured to perform, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements.


20. The apparatus of claim 16, wherein the at least one processor is further configured to receive a page at the UE in accordance with the coverage mode identified by the mode indicator.
Claim 1. A method of wireless communication, comprising: receiving a message from a serving base station at a user equipment (UE), the message including first page or channel parameters corresponding to a coverage enhancement (CE) mode and second page or channel parameters corresponding to a non-CE mode; switching a coverage mode, at the UE in idle mode, between the CE mode and the non-CE mode; transmitting a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched; monitoring for the first page according to the CE mode and the second page according to the non-CE mode; prioritizing the first page and the second page based on at least one priority condition of the CE mode and the non-CE mode; and initiating communication according to the coverage mode associated with a higher priority page of the first page and the second page.

2. The method of claim 1, wherein the transmitting the mode indicator includes: establishing a new radio resource control (RRC) connection; and transmitting a dummy non-access stratum (NAS) message, wherein the dummy NAS message represents the mode indicator.

3. The method of claim 1, wherein the transmitting the mode indicator includes: transmitting a radio resource control (RRC) message to a serving base station, wherein the RRC message includes the mode indicator for a mobility management entity (MME).

4. The method of claim 1, further including performing, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements.

5. The method of claim 1, further comprising receiving the first page or the second page at the UE in accordance with the coverage mode identified by the mode indicator.

6. The method of claim 1, wherein the coverage mode is switched from the non-CE mode to the CE mode.

7. A method of wireless communication, comprising: monitoring, by a user equipment (UE), for at least one page according to multiple coverage modes of a plurality of candidate coverage modes accessible to the UE; concurrently detecting a first page according to a first coverage mode of the multiple coverage modes and a second page according to a second coverage mode of the multiple coverage modes; prioritizing the first page and the second page based on at least one priority condition of the coverage modes associated with the first page and the second page; and initiating communication in response to detecting one of the first page or the second page and based on a higher priority page of the first page and the second page.

8. The method of claim 7, further including: determining an expectation of performance in each of the plurality of candidate coverage modes, wherein the expectation of performance is based on one or more of: channel condition, power consumption, UE capability, wherein selection of the multiple coverage modes is based on the expectation of performance in each of the plurality of candidate coverage modes.








9. The method of claim 7, wherein the at least one priority condition includes at least one of a data rate, a bandwidth, a coverage, or a combination thereof, and wherein: a first coverage mode with a higher data rate is prioritized over a second coverage mode with a lower data rate, a first coverage mode with a greater bandwidth is prioritized over a second coverage mode with a lower bandwidth, and a first coverage mode with a higher quality coverage is prioritized over a second coverage mode with a lower quality coverage.

10. The method of claim 7, wherein each of the pages includes paging parameters for both a coverage extension (CE) mode and a non-CE mode.

11. An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: receive a message from a serving base station at a user equipment (UE), the message including first page or channel parameters corresponding to a coverage enhancement (CE) mode and second page or channel parameters corresponding to a non-CE mode; switch, at the UE in an idle mode, between the CE mode and the non-CE mode; initiate transmission of a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched; monitor for the first page according to the CE mode and the second page according to the non-CE mode; prioritize the first page and the second page based on at least one priority condition of the CE mode and the non-CE mode; and initiate communication according to the coverage mode associated with a higher priority page of the first and second page.

12. The apparatus of claim 11, wherein transmitting the mode indicator includes: establishing a new radio resource control (RRC) connection; and transmitting a dummy non-access stratum (NAS) message, wherein the dummy NAS message represents the mode indicator.

13. The apparatus of claim 11, wherein transmitting the mode indicator includes: transmitting a radio resource control (RRC) message to a serving base station, wherein the RRC message includes the mode indicator for a mobility management entity (MME).

14. The apparatus of claim 11, wherein the at least one processor is further configured to perform, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements.

15. The apparatus of claim 11, wherein the at least one processor is further configured to receive the first page or the second page at the UE in accordance with the coverage mode identified by the mode indicator.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-18 and 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lim (US PGPUB 2016/0338005 A1).

As per claim 1, Lim discloses a method of wireless communication (Lim, Figs. 1-3), comprising: 
switching a coverage mode, at a user equipment (UE) in idle mode, between a coverage enhancement (CE) mode and a non-CE mode (Lim, paragraphs 15, 57 and 61, discloses “Thus, where the device is mobile it may move into and out of these areas and therefore switch from coverage enhanced mode to non coverage enhanced mode”); and 
transmitting a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched (Lim, paragraphs 13, 15 and 24, discloses “Thus, where the device is mobile it may move into and out of these areas and therefore switch from coverage enhanced mode to non coverage enhanced mode.  In such a case, the changes in its capabilities need to be transmitted to the core network”).

As per claim 2, Lim further discloses the method of claim 1, wherein the transmitting the mode indicator includes: establishing a new radio resource control (RRC) connection (Lim, paragraphs 18, 48 and 49, discloses “user equipment performs the RRC connection establishment procedure it will provide its capability and mode of operation via an RRC message to the base station”); and 
transmitting a dummy non-access stratum WNAS) message, wherein the dummy NAS message represents the mode indicator (Lim, paragraphs 14, 29 and 47, discloses “said coverage enhanced mode indication is received as non-access stratum (NAS) signaling”).

As per claim 3, Lim further discloses the method of claim 1, wherein the transmitting the mode indicator includes: transmitting a radio resource control (RRC) message to a serving base station (Lim, paragraphs 18, 48 and 49, discloses “user equipment performs the RRC connection establishment procedure it will provide its capability and mode of operation via an RRC message to the base station”), wherein the RRC message includes the mode indicator for a mobility management entity (MME) (Lim, paragraphs 47, 48 and 60, discloses “MME”).

As per claim 5, Lim further discloses the method of claim 1, further comprising receiving a page at the UE in accordance with the coverage mode identified by the mode indicator (Lim, paragraphs 32, 47 and 60, discloses page indication).

As per claim 6, Lim further discloses the method of claim 1, wherein the coverage mode is switched from the non- CE mode to the CE mode (Lim, paragraph 15, discloses “switch from coverage enhanced mode to non coverage enhanced mode”).

As per claim 7, Lim discloses a method of wireless communication (Lim, Figs. 1-3), comprising: 
monitoring, by a user equipment (UE), for a page according to one coverage mode of a plurality of candidate coverage modes accessible to the UE (Lim, paragraphs 32, 57 and 61, discloses “This information is sent using the tracking area update procedure such that user equipment monitors when it moves into and out of enhanced coverage mode areas and transmits this information to the network control node to which can therefore store this information alongside the information regarding its location and other paging property information such as it being a low complexity device if this is the case”); and 
initiating communication in response to detecting the page (Lim, paragraphs 32 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”).

As per claim 8, Lim further discloses the method of claim 7, further including: 
selecting one or more additional coverage modes of the plurality of candidate coverage modes for the monitoring (Lim, paragraphs 32 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”), wherein the monitoring includes: monitoring for the page according to the one coverage mode and the one or more additional coverage modes (Lim, paragraphs 32 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”).

As per claim 9, Lim further discloses the method of claim 8, further including: determining an expectation of performance in each of the plurality of candidate coverage modes (Lim, paragraphs 13, 15 and 32, discloses switching modes based on paging property and UE capability), wherein the expectation of performance is based on one or more of: channel condition, power consumption, UE capability (Lim, paragraphs 13, 15 and 47, UE capability), wherein selection of the one coverage mode and the selecting the one or more additional coverage modes is based on the expectation of performance (Lim, paragraphs 32 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”).

As per claim 10, Lim further discloses the method of claim 8, further including detecting a single page in the one coverage mode or the one or more additional coverage modes (Lim, paragraphs 11-13, and 57, discloses paging property), wherein the communication is initiated in the detected coverage mode (Lim, paragraphs 32 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”).

As per claim 11, Lim further discloses the method of claim 8, further including: detecting pages in multiple ones of the one coverage mode and the one or more additional coverage modes (Lim, paragraphs 32, 47 and 61, discloses “Thus, if the paging property information indicates low complexity user equipment the paging message will be transmitted in smaller transport blocks, whilst if it indicates coverage enhanced mode then the paging message will be repeatedly transmitted to the user equipment”); and prioritizing the pages based on at least one priority condition of the coverage mode associated with each of the pages (Lim, paragraphs 18, 47 and 61, discloses “The base station can then page the user equipment with the appropriate signaling, knowing its capabilities”).

As per claim 12, Lim further discloses the method of claim 11, further including: selecting a page from the pages based the prioritizing, wherein the initiating the communication is based on the selected page (Lim, paragraphs 13, 15 and 32, discloses switching modes based on paging property).

As per claim 14, Lim further discloses the method of claim 11, wherein each of the pages includes paging parameters for both a coverage extension (CE) mode and a non-CE mode (Lim, paragraphs 15, 32, 57 and 61, discloses CE mode and non-CE mode).

As per claim 15, Lim further discloses the method of claim 7, further including: selecting a single coverage mode of the plurality of candidate coverage modes for the monitoring (Lim, paragraphs 11, 13 and 57, discloses “a single indicator simply indicating that the mode is currently supported”), wherein the monitoring includes: monitoring for the page according to the single coverage mode (Lim, paragraphs 11, 13 and 57, discloses “a single indicator simply indicating that the mode is currently supported”).

As per claim 16, Lim discloses an apparatus configured for wireless communication (Lim, Figs. 1-3), the apparatus comprising: 
at least one processor (Lim, paragraph 66, processor); and 
a memory coupled to the at least one processor (Lim, paragraph 66, memory), wherein the at least one processor is configured to: switch, at a user equipment (UE) in an idle mode, between a coverage enhancement (CE) mode and a non-CE mode (Lim, paragraphs 15, 57 and 61, discloses “Thus, where the device is mobile it may move into and out of these areas and therefore switch from coverage enhanced mode to non coverage enhanced mode”); and 
initiate transmission of a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched (Lim, paragraphs 13, 15 and 24, discloses “Thus, where the device is mobile it may move into and out of these areas and therefore switch from coverage enhanced mode to non coverage enhanced mode.  In such a case, the changes in its capabilities need to be transmitted to the core network”).

As per claim 17, please see the analysis of claim 2.

As per claim 18, please see the analysis of claim 3.

As per claim 20, Lim further discloses the apparatus of claim 16, wherein the at least one processor is further configured to receive a page at the UE in accordance with the coverage mode identified by the mode indicator (Lim, paragraphs 32, 47 and 60, discloses page indication).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US PGPUB 2016/0338005 A1) and further in view of Jang (US PGPUB 2016/0212737 A1).

As per claim 4, Lim further discloses the method of claim 1, further including Lim does not explicitly disclose performing, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements.
Jang discloses performing, at the UE, quality measurements of channel conditions of the UE, wherein the switching the coverage mode is based on the quality measurements (Jang, paragraph 276, discloses “terminal determines whether to connect to the cell in the normal mode or in the CE mode considering the current channel quality (2735)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim teachings by changing mode based on channel quality, as taught by Jang.
The motivation would be to provide an improved communication system with increased system capability and data rate (paragraph 159), as taught by Jang.

As per claim 13, Lim further discloses the method of claim 11, wherein the at least one priority condition includes at least one of a data rate, a bandwidth, and/or a coverage (Lim, paragraphs 15, 57 and 61, discloses “Thus, where the device is mobile it may move into and out of these areas and therefore switch from coverage enhanced mode to non coverage enhanced mode”), and wherein: 
Lim does not explicitly disclose a first coverage mode with a higher data rate is prioritized over a second coverage mode with a lower data rate, a first coverage mode with a greater bandwidth is prioritized over a second coverage mode with a lower bandwidth, and a first coverage mode with a higher quality coverage is prioritized over a second coverage mode with a lower quality coverage.
Jang discloses a first coverage mode with a higher data rate is prioritized over a second coverage mode with a lower data rate (Jang, Fig. 27:2705, and paragraph 276), a first coverage mode with a greater bandwidth is prioritized over a second coverage mode with a lower bandwidth (Jang, Fig. 27:2705, and paragraph 276), and a first coverage mode with a higher quality coverage is prioritized over a second coverage mode with a lower quality coverage (Jang, Fig. 27:2730:2735, and paragraph 276).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim teachings by changing mode based on channel quality, as taught by Jang.
The motivation would be to provide an improved communication system with increased system capability and data rate (paragraph 159), as taught by Jang.

As per claim 19, please see the analysis of claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633